 



EXHIBIT 10.2
ADDENDUM TO LETTER OF EMPLOYMENT AGREEMENT

     
internal correspondence
  (ARROW INTERNATIONAL LOGO) [y38488y3848800.gif]

Human Resources Department

                 
date:
  December 14, 2005            
 
               
to:
  Kenneth Imler   from:   Carl W. Staples  
 
               
Subject:
  Addendum to Letter of Employment            

This is an addendum to our letter of employment dated September 15, 2005.
We would like to confirm our verbal agreement regarding the terms of your
relocation:

  •   You have decided not to sell your home in Denver, CO.     •   Arrow agreed
to set aside a Relocation Fund of $60,000.00 to cover the expenses for you and
your spouse to travel between homes in Denver, CO and Reading, PA.     •   The
net expense amounts will be applied to the Relocation Fund.     •   You will
submit to Human Resources an Expense Report for expenses related to such travel.
All relocation expenses will be grossed up for tax purposes.     •   The
Relocation Fund will be available to you as of February 1, 2006 and will be
discontinued when the fund is exhausted or you become inactive in your
employment status with Arrow International, Inc.

Please acknowledge receipt of this Addendum by signing the space provided blow.
Should you have any questions, please feel free to contact me or Janet Guan.

         
/jyg


Agreed:
      Date:
 
       
/s/ Kenneth E. Imler
 
Kenneth E. Imler
      12/14/05 

 